Citation Nr: 1545024	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-26 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disc disability.

2.  Entitlement to service connection for bilateral upper extremity neuropathy.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2015, a Board hearing was held before the undersigned at the RO.  A transcript of that hearing is associated with the record.

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

A private physician has linked the Veteran's cervical spine disability to events during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine disc disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for bilateral upper extremity neuropathy have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic pursuant to 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

At a May 2015 Board hearing, the Veteran indicated that during service in the midst of combat in Vietnam he was hit by shrapnel from an explosion that almost completely destroyed his rucksack.  The explosion blew the Veteran forward several feet and he landed on his face.  His left buttock was bleeding and that injury received most of the attention.  He did not treat a neck injury until after service in the late 1980s when he began to develop numbness in his hands and arms.

A July 1970 service treatment record indicates that the Veteran received treatment for a shell fragment wound in the left buttock.

An August 2002 private medical report indicates that the Veteran underwent a cervical discectomy at C5-C6 with VAK-C interbody fusion.  Post operative imaging showed a surgical spacer device between the C5-C6 intervertebral disc space with spurs present at C4, C5, and C6.

In a June 2015 letter, the Veteran's private physician stated that the Veteran had surgery in August 2002 for severe neck pain and cervical radiculopathy.  The Veteran experienced a blast injury in Vietnam in July 1970 from exploding ordnance that ripped through his pack and pitched him forward into the ground.  The physician opined that the Veteran's neck would have suffered a severe whiplash type injury with hyper-extension and hyper-flexion.  Therefore, it was the opinion of the physician that injury resulted in ligament distalization which led to the cervical spine issues some years later with resultant surgery.

The Board finds that service connection for cervical spine disc disease is warranted.  A private physician has linked the Veteran's cervical spine disability to the events involving the Veteran's 1970 inservice shrapnel wound, which is documented in the service records.  The Board observes that the physician's opinion contains a well-reasoned rationale and appears to be based on at least a basic knowledge of the Veteran's medical history.  The Board can find no opinion of record contradicting that opinion.

Not only that opinion not contradicted, the Board observes that the opinion is in some manner corroborated by the extremely detailed August 2010 statement from the Veteran's service comrade, a retired Army Master Sergeant, who described the service injury.

The evidence of record also shows that bilateral upper extremity neuropathy is the result of the cervical spine disability.  38 C.F.R. § 3.310 (2015).

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for cervical spine disc disease and bilateral upper extremity neuropathy is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cervical spine disc disease is granted.

Entitlement to service connection for bilateral upper extremity neuropathy is granted.


REMAND

At the May 2015 Board hearing, the Veteran and representative indicated that his PTSD had worsened since the most recent VA examination in May 2009.  The Board finds that more current clinical findings of the Veteran's PTSD are needed to adjudicate the appeal as the May 2009 examination is not sufficiently contemporaneous to decide the appeal.

In addition, in a June 2014 letter a VA social worker appears to indicate that the Veteran received PTSD therapy on a weekly basis.  As records dated subsequent to December 27, 2010 are not of record, an attempt to obtain any more recent records should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA psychiatric treatment records since December 27, 2010.

2.  Schedule the Veteran for VA examinations to determine the current severity of PTSD.  The examiner must review the claims file and should note that review in the report.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should state what levels of occupational and social impairment are shown and should describe the symptoms that result in those levels of impairment.

3.  Then, readjudicate the PTSD claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


